Citation Nr: 0308110	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  99-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for upper left chest 
pain.

(The issue of entitlement to service connection for migraine 
will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1986 and from May 1989 to April 1984.  He also had various 
periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for left shoulder bursitis and upper left 
chest pain.

The Board is undertaking additional development of the claim 
for service connection for migraine, in accordance with 
38 C.F.R. § 19.9 (2002).  After giving notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing that claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for chest pain and left shoulder bursitis.

2.  The veteran does not currently have left shoulder 
bursitis.

3.  The veteran does not currently have costochondritis of 
the upper left chest.

4.  Evidence of the veteran's current arteriosclerotic heart 
disease was shown on electrocardiogram during his active 
service.


CONCLUSIONS OF LAW

1.  Left shoulder bursitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Costochondritis of the upper left chest was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

3.  Arteriosclerotic heart disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf 
of the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who is 
to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims for service connection for left shoulder bursitis and 
chest pain.  The veteran's claims file contains medical 
records from service, private, and VA sources.  The veteran 
had a hearing at the RO in March 2000.  In January 2001, the 
Board remanded the case for the development of additional 
evidence.  With respect to the left shoulder and chest pain 
claims, the RO has completed that development, including 
obtaining new VA medical examinations with opinions regarding 
the likely etiology of any current disorders.  The veteran 
has not reported the existence of any relevant evidence that 
is not associated with the claims file.  He has in fact, 
reported that there is no additional evidence to obtain.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in December 1998 and June 2000, a June 1999 statement 
of the case (SOC), supplemental statements of the case 
(SSOCs) dated in April 2000 and November 2002, and the 
January 2001 Board remand.  The Board remand informed the 
veteran that the evidence needed to substantiate his claim 
was treatment records and VA examinations.  He was informed 
that he was responsible for reporting relevant treatment and 
reporting for examinations.  He was also informed that VA 
would be responsible for obtaining treatment records, and 
providing examinations.

In a letter dated in March 2001 the RO also informed the 
veteran of the evidence needed to substantiate his claims, 
and of what he was responsible for furnishing.

These documents together relate the law and regulations that 
govern the veteran's left shoulder and chest pain claims.  
These documents list the evidence considered and the reasons 
for the determinations made regarding those claims.  In the 
January 2001 Board remand, and in letters dated in June 1998 
and March 2001, VA informed the veteran and his 
representative of the type of evidence needed to support his 
claims, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  The veteran 
contends that he has a left shoulder bursitis that began 
during service.  He also contends that he has chronic chest 
pain that began during service, and that is a manifestation 
of an ongoing disorder, either costochondritis or a 
cardiovascular disorder.

The veteran's service medical records from his 1982 to 1986 
period of active duty do not contain any complaints regarding 
the chest or left shoulder.  His service medical records from 
his 1989 to 1994 service show that he was seen in August 1990 
for a lump and tenderness on the right side of his chest.  An 
examiner noted tenderness to palpation of the medial third of 
the clavicle.  An examiner indicated that the symptoms might 
represent cellulitis. 

 On follow-up, the erythema and tenderness were noted to 
diminish over several days.  Chest x-rays taken in September 
1992 and February 1994 were normal.  The report of a 
September 1992 examination indicated that electrocardiogram 
(EKG) showed first-degree atrioventricular (AV) block and 
sinus bradycardia.

In his December 1997 claim, the veteran indicated that a left 
shoulder disorder had been incurred in service in June 1993.  
VA outpatient treatment notes dated in 1998 and 1999 reflect 
reports of intermittent pain in the left upper chest.

On VA medical examination in June 1998, the veteran reported 
having developed pain in his left shoulder in 1993.  He 
stated that he had received pain medication, but that doctors 
had not been sure of the etiology of the pain.  He indicated 
that he continued to have pain in his left shoulder about 
three times per week.  He stated that the pain was throbbing, 
and lasted ten to fifteen minutes.  He reported that any 
sudden movement or strenuous use of his left shoulder brought 
on pain.

The examiner noted that the veteran had pain on motion of the 
left shoulder, with probable reduction in ranges of motion 
with acute flare-ups of pain.  The shoulder had no deformity 
or ankylosis.  The examiner diagnosed chronic bursitis of the 
left shoulder.  The examiner noted that a June 1998 EKG was 
abnormal, showing left axis deviation.  The veteran 
reportedly had no cardiac symptoms.

In March 1999, private physician Vernoy A. Walker, M.D., saw 
the veteran for reported left shoulder pain.  The veteran 
indicated that the pain had developed in service in 1993 or 
1994, with lifting heavy tool boxes in his work as a 
helicopter mechanic.  He reported having had constant pain 
since that time.  Dr. Walker found that the painful area the 
veteran indicated was the left anterior chest wall, and not 
the shoulder.  Dr. Walker noted point tenderness along the 
costochondral margin on the anterior lateral aspect of the 
rib cage, with pain radiating down below the axilla and 
around to the back near the scapula.  Dr. Walker's assessment 
was chronic left anterior chest costochondritis.

In October 1999, the veteran saw Edward J. Juarez, M.D., for 
pain in the left shoulder and left side of the chest.  Dr. 
Juarez noted crepitus in the left shoulder, and decreased 
strength on internal rotation and external rotation.  There 
was tenderness to palpation, and a full range of motion.  The 
chest wall had tenderness to palpation and pain with 
movement.  Dr. Juarez's initial diagnosis was a left rotator 
cuff syndrome or tear.  On follow-up, after an MRI, Dr. 
Juarez found a Type I acromion, and arthrosis and effusion of 
the acromioclavicular joint.  Dr. Juarez noted that there was 
a possible relationship to the veteran's military employment.

In December 1999, Mr. D. M. wrote that the veteran had served 
in Mr. M.'s section in National Guard training in February 
1995.  Mr. M. reported that the veteran had complained of 
left shoulder pain while lifting tent poles.  Mr. M. 
indicated that he had asked about any history of injury of 
that shoulder, and that the veteran had told him that he had 
injured it in service in the early 1990s, working in 
helicopter maintenance and lifting heavy tool boxes.

In a March 2000 hearing at the RO, the veteran reported that, 
after repetitive motion of his arms, he often had pain and a 
fluttering feeling in his left upper chest, shoulder, 
shoulder blade and back.  He related that his work as a 
helicopter mechanic in service, from 1989 to 1994, had 
involved climbing around on helicopters, carrying tool boxes 
weighing 35 to 65 pounds, and lifting heavy mechanical parts.  
He reported that pain in his left shoulder had begun during 
service, and continued to recur, especially with activity.  
He stated that he had re-aggravated his left shoulder in a 
fall during National Guard active duty for training in the 
late 1990s.  He indicated that he had recurrent left chest 
pain that was the same as pain he had experienced in service 
in 1990.  He stated that Dr. Walker had diagnosed this pain 
as costochondritis.

The veteran underwent several VA examinations in April 2001.  
In the report of an orthopedic examination, the examiner 
noted having reviewed the veteran's claims file.  The 
examiner noted that the veteran had sought treatment during 
service for a lump in his right shoulder, with tenderness in 
the arm and neck, accompanied by profuse sweating.  
Examination in service had revealed erythema of the right 
anterior chest, and a fever, and the diagnosis had been 
possible cellulitis.

In the 2001 examination, the veteran insisted that the 
service medical records had erroneously listed the symptoms 
as involving the right shoulder, when it was the left 
shoulder that had been affected.  The veteran reported that 
he currently had fatigue of the left shoulder after repeated 
use.  He indicated that he had numbness, pain, and 
intermittent weakness in his left shoulder. 

The examiner found no deformity, atrophy, or other 
abnormality of the left or right shoulder.  There was an area 
of mild tenderness in the upper left chest.  There was no 
tenderness or enlargement of the costochondral junctions.  
There was mild tenderness over the tip of the left coracoid 
process.  The range of motion of the left shoulder was to 160 
degrees of flexion, 48 degrees of extension, 172 degrees of 
abduction, and 46 degrees of external rotation.  The range of 
motion of the right shoulder was to 160 degrees of flexion, 
48 degrees of extension, 178 degrees of abduction, and 56 
degrees of external rotation.  X-rays of the left shoulder 
and left ribs were normal.  

The examiner concluded that the veteran did not have bursitis 
of the left shoulder.  The examiner stated that the 
cellulitis on the chest treated during the veteran's service, 
whether it had occurred on the left or the right side of the 
chest, had quickly resolved during service.  The examiner 
reported that examinations and x-rays did not show any 
present disease or significant impairment of function of the 
left shoulder, nor any abnormalities of the costochondral 
junctions.

The physician who performed a VA cardiac examination in April 
2001 noted having reviewed the veteran's claims file.  The 
veteran reported a history of several days of pain in the 
upper left chest in 1990.  He indicated that physicians had 
diagnosed costochondritis.  He reported that physicians had 
taken an electrocardiogram at that time, and he stated that 
he believed that it was normal.  The examiner noted that a 
routine electrocardiogram was taken in September 1992, and 
that military physicians had diagnosed first degree AV block.  
The veteran reported that he had not been having chest pain 
at that time.

The examiner noted that a routine electrocardiogram performed 
in a June 1998 VA examination had shown normal sinus rhythm 
with left axis deviation.  The veteran stated that he had 
developed pain in the left upper chest in October 1999.  He 
related that his private physician had done a stress test and 
a Holter monitor test, both of which were normal, and had 
told him that the chest pain was probably coming from his 
left shoulder.  He reported that he continued to have pain in 
the left upper chest every two to three days, lasting all 
day.  He indicated that the chest pain occurred at rest and 
on minimal exertion.

Following the April 2001 examination, the veteran underwent a 
number of cardiovascular tests.  The examiner concluded that 
the results of both the echocardiogram and the 
electrocardiogram were abnormal.  The echocardiogram showed 
left ventricular diastolic dysfunction, mild left atrial 
enlargement, global left ventricular hypertrophy, and trivial 
aortic insufficiency.  The electrocardiogram showed sinus 
bradycardia, first-degree AV block, left axis deviation, and 
ST elevation.  The examiner diagnosed arteriosclerotic heart 
disease.  He concluded:

In my opinion the abnormal 
electrocardiogram dated 1992 was an early 
manifestation of the current 
arteriosclerotic cardiovascular disease 
diagnosed on this veteran by 
echocardiogram and routine 
electrocardiogram.

In the years following his second period of active service, 
the veteran has consistently reported having recurrent pain 
in the area of the left shoulder and left upper chest.  
Physicians have reached different conclusions as to what 
conditions the veteran currently has that are manifested by 
the pain in that area.  Among the medical reports and 
opinions, the reports of the VA examinations performed in 
April 2001 are of most probative weight because the examiners 
reported, and demonstrated, having done a thorough review of 
the medical records and history in the veteran's claims file.

The April 2001 orthopedic examiner ultimately found that the 
veteran did not have left shoulder bursitis or upper left 
chest costochondritis.  In reaching these conclusions, the 
examiner considered the earlier reports that the veteran did 
have bursitis and costochondritis.  However, the examiner 
found, in essence that the record did not support those 
reports.  

The veteran has disputed the examiner's findings, and has 
submitted copies of earlier records showing findings of 
bursitis and costochondritis.  The examiner considered these 
earlier findings in reaching his conclusions.  Since the most 
probative evidence is to the effect that the veteran does not 
have the claimed shoulder or chest conditions, the Board 
finds that the preponderance of the evidence is against 
service connection for either of those conditions.

The April 2001 cardiac examiner concluded that the veteran 
currently has arteriosclerotic heart disease, and that 
evidence of the disease was shown in testing performed during 
the veteran's second period of active service.  Therefore, 
the record supports service connection for arteriosclerotic 
heart disease.


ORDER

Entitlement to service connection for left shoulder bursitis 
is denied.

Entitlement to service connection for upper left chest 
costochondritis is denied.

Entitlement to service connection for arteriosclerotic heart 
disease is granted.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



